     Case 2:19-cv-01160-WBS-DB Document 31 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CORNELIUS L. JONES,                                No. 2:19-cv-1160 WBS DB P
12                       Petitioner,
13           v.                                          ORDER
14    W. J. SULLIVAN,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se and in forma pauperis with an application

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2014

19   convictions for attempted murder, assault with a deadly weapon, and assault likely to cause great

20   bodily injury.

21          On August 31, 2021 the undersigned issued an order to show cause because respondent

22   had failed to timely file an answer or motion to dismiss. (ECF No. 28.) Respondent has filed a

23   response indicating that the failure to timely respond was due to an inadvertent mistake. (ECF

24   No. 30.) Respondent has further indicated that a response to the petition will be filed so as to

25   avoid further delay. Accordingly, the court will discharge the show cause order and direct the

26   response to be filed within 30 days of the date of this order.

27   ////

28   ////
                                                        1
     Case 2:19-cv-01160-WBS-DB Document 31 Filed 09/13/21 Page 2 of 2


 1            For the foregoing reasons, IT IS HEREBY ORDERED that:
 2            1. The August 31, 2021 show cause order (ECF No. 28) is discharged; and
 3            2. Respondent’s answer or motion to dismiss shall be filed within thirty days of the date
 4   of this order.
 5
     Dated: September 13, 2021
 6

 7

 8

 9

10

11

12   DB:12
     DB/DB Prisoner Inbox/Habeas/R/jone1160.resp
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
